Case 3:17-cv-01362 Document 1355-11 Filed 05/15/21 Page 1 of 6 PageID #: 53198




       Exhibit 11
 Case 3:17-cv-01362 Document 1355-11 Filed 05/15/21 Page 2 of 6 PageID #: 53199




ENU MAINIGI
 (202) 434-5420
emainigi@wc.com




                                         February 18, 2019

 Via Email

 Special Master David Cohen
 Carol B. Stokes United States Courthouse
 801 West Superior Avenue
 Cleveland, Ohio 44113-1837
 david@specialmaster.law

           Re:    In re National Prescription Opioid Litigation, Case No. 17-md-2804 (N.D.
                  Ohio): Time Limits and Allocation for Depositions of DEA Witnesses

  Dear David:

         In advance of our call with DOJ and Plaintiffs, I wanted to lay out the Defendants’
 position on the allocation of time for the DEA fact and 30(b)(6) witnesses. As you know,
 Defendants requested these depositions, which we view as among the most critical in the case,
 and spent considerable time and resources negotiating with DOJ the scope of DEA’s document
 production and testimony authorization. Defendants have already compromised extensively on
 our discovery requests to reduce the burden on DOJ and DEA. Our initial Touhy request sought
 depositions of 15 current and former DEA employees, Federal Rule of Civil Procedure 30(b)(6)
 testimony on 24 topics, and 37 categories of documents. After months of negotiation,
 Defendants agreed to limit our requests to a subset of specific individuals and topics, and agreed
 to search terms that yielded a reasonable volume of responsive documents for review.

        Once DEA authorized the depositions and began producing documents, the Plaintiffs
 suddenly insisted on having several hours to examine the defense-noticed witnesses
 themselves. The scope of discovery authorized by DEA as of today reflects substantial prior
 compromise by defendants, but the importance of these witnesses in our view limits our ability to
 compromise further. We have discussed the time allocation with the Plaintiffs and are at an
 impasse.

           DEA Fact Witnesses:

        To date, DEA has authorized Joe Rannazzisi, Kyle Wright, Demetra Ashely, and Keith
 Martin to testify as fact witnesses on certain topics noticed by the Defendants. Several other fact
 witnesses remain under consideration by DOJ, and Defendants respectfully request that DOJ be
Case 3:17-cv-01362 Document 1355-11 Filed 05/15/21 Page 3 of 6 PageID #: 53200




February 18, 2019
Page 2

directed to make an authorization determination with respect to Mr. Mapes and Dr. Sannerud by
no later than February 28. Defendants believe we are entitled to—and will require—the full
seven hours of testimony on the record with each DEA fact witness. Indeed, less than the full
seven hours with these critical witnesses would be severely prejudicial to our ability to mount a
defense to plaintiffs’ claims. We are not aware of any case in which a court held that the non-
noticing party was automatically entitled to half of the presumptive seven-hour time limit with a
third party witness—particularly where, as here, only Defendants went through the time and
expense of obtaining Touhy authorization for the testimony. To the contrary, courts require the
non-noticing party—here, the Plaintiffs—to move for an order to extend the deposition, which
requires a showing of good cause. Syncora Guar. Inc. v. EMC Mortg. Corp., 2012 WL
12505608, at *2 (N.D. Cal. Mar. 8, 2012) (where both parties argued third party witness was
critical to their case, court ordered two-day deposition with seven hours for each party); U.S. v.
AT&T Inc., 2011 WL 13242960, at *2 (D.D.C. Nov. 27, 2011) (where noticing party requires the
full time allowed, non-noticing party may seek additional time by showing good cause).

        Defendants drafted our Touhy requests with the expectation that we would have seven
hours to examine each witness. To the extent that Plaintiffs’ proposed three hours would be
taken out of the Defendants’ time, there is simply no way that we could fully examine each
witness on every authorized topic in four hours. Nor would such an outcome be fair, given the
importance of these witnesses to our defenses, as well as the work we did to secure the
authorization for these depositions and the production of the witnesses’ documents. Mr.
Rannazzisi, Mr. Wright, and Ms. Ashley will testify regarding the fundamental issues in this
case: their recollections of DEA’s interpretation and understanding of Defendants’ regulatory
obligations under 21 U.S.C. § 823 and 21 C.F.R. § 1301.74(b), DEA’s interactions with
Distributors and Manufacturers, DEA’s setting of national quota for controlled substances, and
DEA’s policies and procedures for using ARCOS data reported by defendants. Each defendant
group (Manufacturers, Distributors, and Pharmacies) will want to question the witnesses on these
key topics to ensure that issues related to its particular role are fully explored and
addressed. Additionally, the witnesses will testify on topics of interest to specific defendant
groups which will require significant time to explore. For example, Mr. Rannazzisi has been
authorized to testify on general topics of interest to all groups, plus topics primarily of interest to
Manufacturers (his role in establishing quotas and Defendants’ alleged obligations to monitor
third-party registrants) and Distributors (communications regarding what constitutes a
“suspicious” order and requests for de-identified ARCOS data). From his appearances on 60
Minutes to his appearance in Judge Polster’s courtroom in January of 2018 (at the invitation of
the Plaintiffs’ Executive Committee), Mr. Rannazzisi has played a central role in this litigation.1
Defendants, frankly, will be hard pressed to complete their questioning in seven hours, and
cannot agree to accept any less than that.

       Defendants will coordinate and strive to avoid duplicative questioning of all the DEA
witnesses, as we have done successfully throughout the discovery process. But testimony from

1
    We also understand that Mr. Rannazzisi has been retained by certain plaintiffs as an expert witness.
Case 3:17-cv-01362 Document 1355-11 Filed 05/15/21 Page 4 of 6 PageID #: 53201




February 18, 2019
Page 3

the DEA fact witnesses is too important to each of our cases to limit it to four hours, based on a
last-minute demand by Plaintiffs for three full hours to conduct a preservation examination for
trial. Defendants spent significant time and money to make these depositions happen. Now that
DOJ has agreed to produce Mr. Rannazzisi, Mr. Wright, and Ms. Ashley, Plaintiffs should not be
allowed to deprive Defendants of the time Defendants need to fully examine each of them.

       DEA 30(b)(6) Witnesses:

        DEA has authorized four separate witnesses to provide 30(b)(6) testimony in response to
various requests issued by both parties. We understand DOJ to be taking the position, based on
the Deposition Protocol, that DEA’s 30(b)(6) testimony, for all parties on all topics, should be
limited to 14 hours. We respectfully submit that is incorrect and impractical under the
circumstances. The time limitations imposed by the Deposition Protocol apply only to
parties. Order Establishing Deposition Protocol at 12 (June 20, 2018) [Dkt. # 643] (“If a party
designates two or more individuals across both notices, a fourteen (14) hour time limit is
imposed.”). Since DEA is not a party to this litigation, the usual application of the FRCP would
dictate that Defendants are entitled to seven hours of testimony from each of the four DEA
witnesses authorized to testify in response to Defendants’ requests. Nor would applying the 14-
hour limit make sense here, given that four different groups – Manufacturers, Distributors,
Pharmacies, and Plaintiffs – will require time to examine the witnesses.

        That said, we don’t think a rigid seven-hour limit per witness necessarily makes sense,
given the topics on which each witness has been designated to testify. Nor does a rigid 50/50
time allocation between Plaintiffs and Defendants, given that defendants requested testimony on
more topics that cover a broad range of issues relevant, and at times unique, to multiple
defendant groups. Plaintiffs’ topics, by contrast, are generally duplicative of Defendants’ topics
(e.g., DEA’s interpretation of 21 U.S.C. § 823 and 21 C.F.R. § 1301.74 and the establishment of
quotas) or narrow in scope (e.g., enforcement actions and settlements with defendants and
DEA’s interactions with HDA). For example:

               Thomas Prevoznik, Associate Section Chief for the Pharmaceutical Investigations
               Division, has been authorized to testify on topics relating to DEA’s interpretation
               and enforcement of 21 U.S.C. § 823 and 21 C.F.R. § 1301.74, including
               obligations to monitor third party registrants; guidance provided by DEA
               regarding what makes an order for controlled substances “suspicious” under 21
               C.F.R. § 1301.74; DEA’s practicing of notifying distributors when another
               distributor terminated its relationship with a customer due to the risk of diversion;
               and DEA’s decision not to allow distributors access to de-identified ARCOS data
               prior to February 2018. Mr. Prevoznik has also been authorized to provide
               testimony on two additional topics requested by Plaintiffs. Given that Mr.
               Prevoznik will testify on key topics for all three Defendant groups plus the
               Plaintiffs, we expect that Mr. Prevoznik’s deposition will require more than seven
               hours.
Case 3:17-cv-01362 Document 1355-11 Filed 05/15/21 Page 5 of 6 PageID #: 53202




February 18, 2019
Page 4

               Stacy Harper-Avilla, Chief of the UN Reporting and Quota Section, has been
               authorized to testify regarding DEA’s practices and procedures related to the
               establishment of procurement and production quotas for prescription opioids and
               DEA’s high-level rationale for increasing those quotas from 1995 to 2018. These
               topics are of crucial importance to the manufacturer defendants and go to the
               heart of plaintiffs’ claims, however, are potentially of less import to other
               defendant groups. As such, we do not expect to need more than seven hours on
               the record with Ms. Harper-Avila.

               Donnetta Spears, Diversion Program Manager, has been authorized to testify
               regarding actions taken by DEA to follow recommendations provided by GAO in
               three reports issued in 2015 and 2016, as well as DEA’s guidance to registrants
               and requests for guidance from registrants relating to the topics in Plaintiffs’
               subpoena. Defendants expect to need far less than seven hours of testimony from
               Ms. Spears.

               James Arnold, Chief DRL of the Diversion Control Division, has been authorized
               to testify on DEA’s interactions with HDA, as requested by plaintiffs. Given the
               narrowness of the topic, we also would expect this deposition to require far less
               than 7 hours.

        Plaintiffs have not yet provided a firm position regarding the amount of time required for
30(b)(6) testimony, or how that testimony should be split. In Defendants’ view, and in light of
some of the specifics laid about above, it would seem to make the most sense to allow a flexible
structure providing a fixed total number of hours per side, to be allocated logically among the
authorized witnesses. Defendants have received authorization for three separate 30(b)(6)
witnesses, and should be granted up to 21 hours of deposition time, to be allocated as the
Defendants wish among the authorized witnesses. Plaintiffs received authorization for one
additional 30(b)(6) witness, Mr. Arnold, plus authorization for limited additional testimony from
Mr. Prevoznik (2 topics), Ms. Harper-Avilla (1 topic), and Ms. Spears (1 topic). We propose
granting Plaintiffs up to 14 hours of deposition time (if they request it), to be allocated among the
authorized witnesses. We believe that if you determine the total amount of time available to
each side, we are likely to be able to reach agreement among the defense group, with the
plaintiffs, and with the DOJ as to how best to allocate and schedule that time.

       We look forward to discussing these issues with you, the PEC, and the DOJ on Tuesday.
Case 3:17-cv-01362 Document 1355-11 Filed 05/15/21 Page 6 of 6 PageID #: 53203




February 18, 2019
Page 5

                                          Sincerely,

                                          /s/ Enu Mainigi

                                          Enu Mainigi
